Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Please note the new examiner of record.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-26 in the reply filed on 3/31/22 is acknowledged. As no prior art references were found to render the elected species anticipated or obvious, the election of species requirement has been withdrawn and the full scope of the claims examines.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,364,350. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘350 patent recites a method corresponding to the method of claim 21 of the current application, wherein the associated membrane protein is an odorant receptor 5 protein, an alpha-hemolysin protein, or a claudin-2 protein, which are integral membrane proteins as recited in claim 21 of the current application. Claim 21 of the current application is therefore anticipated by claim 1 of the ‘350 patent. Odorant receptor 5 is a G-protein couple receptor, alpha-hemolysin is a pore-forming toxin, and as recited in claim 23 of the current application. Claims 2 and 4-6 of the ‘350 patent are analogous claim claims 22 and 24-26 of the current application. The claims of the current application are therefore anticipated by the claims of the ‘350 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “dopamine and serotonin (biogenic amine, endorphin/enkephalin) neuropeptide receptor”. It is not clear whether this is intended to recite just dopamine and serotonin receptors, or all biogenic amine and endorphin/enkephalin receptors, noting that dopamine and serotonin are specific biogenic amines.


Allowable Subject Matter
Claims 21-22 and 24-26 would be allowable if the double patenting rejection set forth below were overcome. Claim 23 would be allowable if both the double patenting rejection and the indefiniteness rejection were overcome. The prior art does not disclose or render obvious the claimed process. Wiltschi (WO 2007/048459 A1) discloses a method of providing a synthetic membrane, applying a cell-free expression system and a nucleic acid coding for the membrane, and expressing the membrane proteins, which are integrated into the membrane. The synthetic membranes of Wiltschi preferably consist of synthetically produced lipids. One of ordinary skill in the art would not have been motivated to substitute the synthetically produced lipids of Wiltschi with the amphiphilic synthetic diblock or triblock copolymers recited in the claimed process, wherein the amphiphilic block copolymer comprise a non-polar moiety integrated into the circumferential membrane of the vesicle. Meier (WO 01/32146 A2) discloses vesicles made from amphiphilic copolymers which can be block copolymers, and teaches that a molecule such as a membrane protein can be inserted into the vesicle membrane. However, the method of Meier differs from that of the present claims, as well as Wiltschi, in that it does not involve the integration of the membrane protein into an existing vesicle having a membrane, as recited in the process of claim 21. One of ordinary skill in the art would have had no motivation to modify Meier to integrate the membrane protein via the claimed method.
It is noted that claim 27 does not require all the limitations of any of claims 21-26 and therefore would not be eligible for rejoinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771